Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-11-00018-CV

                      THE EDWARDS AQUIFER AUTHORITY, and
   Roland Ruiz in his official capacity as General Manager of the Edwards Aquifer Authority,
                                   Appellants/Cross Appellees

                                               v.

                                  Glenn and JoLynn BRAGG,
                                  Appellees/Cross Appellants

                  From the 38th Judicial District Court, Medina County, Texas
                                 Trial Court No. 06-11-18170
                          Honorable Thomas F. Lee, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

        We withdraw our opinion and judgment of August 28, 2013. In accordance with this
court’s opinion of this date, the trial court’s judgment is REVERSED and the cause REMANDED
for further proceedings consistent with the opinion on the issue of the compensation owed for the
taking of the Home Place Orchard and the D’Hanis Orchard.

       Costs are assessed against the party that incurred them.

       SIGNED November 13, 2013.


                                                _____________________________
                                                Sandee Bryan Marion, Justice